DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 2/15/22. Claims 14-20 are cancelled. Claim 21 is new. Claims 1-8, 12, 13 and 21 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12, 13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a first difference values and a second difference values, obtaining a first and second characteristic values and determining the physiological parameter of the subject based on the first and second characteristic values

 	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a processor to perform both the calculating, i.e., as a generic processor performing a generic computer function of calculating a value) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the camera is recited at a high level of generality and is merely used for data gathering, i.e. insignificant pre-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the calculating, obtaining and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The camera does not provide significantly more as it is used for pre-solutional data gathering. The claim is not patent eligible.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 12, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the claim recites calculating “a specific characteristic values” and it is unclear if this means there are multiple characteristic values.
Regarding claim 12, it is unclear how the physiological parameter value which is singular is at least four physiological parameter values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanadian et al. “A machine learning method to improve non-contact heart rate monitoring using an RGB camera” 2018  in view of Bartula et al. US 2014/0192177.
	Regarding claims 1, 19 and 21, Ghanadian discloses a method for measuring a physiological parameter of a subject in a contactless manner using a camera, the method executed on one or more processors, the method comprising: 
 	capturing using a camera a plurality of image frames for the subject ([p.57086] time lapse skin images);
	defining a first region for a least one image frame included in plurality of image frames ([p. 57087] region of interest);
determining the physiological parameter of the subject based on a specific characteristic values related to a first group of image frames included in the plurality of image frames, the 
outputting the physiological parameter based on the physiological parameter value (),
 	a first color channel value, a second color channel value ([p.57087] red, green and blue color channels are used), wherein the first color channel value represents average pixel value of a first color channel for at least one of the plurality of image frames, the second color channel value represents average pixel value of a second color channel for at least one of the plurality of image frames([p.57087] the average pixel intensity is used in RGB color channels)  
Ghanadian does not specifically disclose calculating a first difference values and a second difference values based on the first color channel value, the second color channel value and the third color channel value for at least one of the plurality of image frames, wherein each of the first difference values represents a difference value of the first color channel value and the second color channel value for the same image frame, and each of the second difference values represents a difference value of the first color channel value and the third color channel value for the same image frame. Bartula teaches a similar RGB camera based PPG sensor that determines the difference in the color channels ([¶61] Ch1 is the first difference as it is the red channel minus the blue channel and Ch2 is the second difference as it is the blue channel minus the green channel). Therefore it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 2, Ghanadian discloses the physiological parameter includes at least one of heart rate and blood pressure ([p.57089] the HR is determined).
Regarding claim 3, Ghanadian discloses the first color channel, the second color channel and the third color channel are color channels of RGB color space ([p.57087]).
 	Regarding claim 4, Ghanadian as modified does not disclose the first color channel is set to a green channel, the second color channel is set to a red channel and the third color channel is set to a blue channel in order to reduce noise in consideration of the absorbance of hemoglobin and oxyhemoglobin. However, it would have been obvious to one of ordinary skill in the art at the time of filing to try as there is a limited number of combinations of the color channels and it would require only routine skill and knowledge to try the different configurations and determine which reduces the noise from hemoglobin and oxyhemoglobin.
Regarding claim 8, Ghanadian discloses the physiological parameter of the subject is determined based on a third characteristic values obtained as a sum of the first characteristic values and the second characteristic values ([p.57089] all the YES characteristic features from the ICA channels are averaged and used to calculate the HR).
Regarding claim 12, Ghanadian discloses the method further comprising: outputting the physiological parameter of the subject based on the determined physiological parameter, wherein the determined physiological parameter includes at least four of a pre-physiological parameter values, wherein the outputted physiological parameter is determined based on the four of the pre- physiological parameter values ([p.57088] ten different features, which are being considered the .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanadian et al. US “A machine learning method to improve non-contact heart rate monitoring using an RGB camera” in view of Bartula et al. US 2014/0192177 further in view of De Haan et al. US 2016/0343135.
 Regarding claim 5, Ghanadian does not specifically disclose the first deviation and the second deviation as the first and second characteristics respectively. De Haan teaches the first characteristic values are obtained based on a first deviation values of the first difference values for at least one of the image frames included in the first group of image frames, wherein the second characteristic values are obtained based on a second deviation values of the second difference values for at least one of the image frames included in the first group of image frames, wherein the first deviation values are calculated based on the first difference values for at least one of image frames included in the first group of image frames and an average value of the first difference values for the first group of image frames ([¶104-107]), wherein the second deviation values are calculated based on the second difference values for at least one of image frames included in the first group of image frames and an average value of the second difference values for the first group of image frames ([¶104-107] the difference for the channels is determined by dividing by the average of the frames in the set). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Ghanadian with the teachings of De Haan in order to normalize the values ([¶107]).
Regarding claim 6, De Haan teaches the first characteristic values and the second characteristic values are normalized values. ([¶104-107] the difference for the channels is are 
 	Regarding claim 7, Ghanadian discloses the first characteristic values are values normalized by a first standard deviation value, and the second characteristic values are values normalized by a second standard deviation value, wherein the first standard deviation value is a standard deviation value of the first difference values for the first group of image frames, and the second standard deviation value is a standard deviation value of the second difference values for the first group of image frames ([p.57088] the signals are normalized by dividing by the standard deviation).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanadian et al. US “A machine learning method to improve non-contact heart rate monitoring using an RGB camera” in view of Bartula et al. US 2014/0192177 further in view of Sinha et al. US 20170065230.
Regarding claim 13, Ghanadian discloses the method further comprising: outputting the physiological parameter of the subject based on the determined physiological parameter ([FIG1]), wherein the outputted physiological parameter includes a first physiological parameter and a second physiological parameter ([p.57086] outputs HR and HRV), 
Ghanadian does not disclose wherein the second physiological parameter is a physiological parameter of the same type as the first physiological parameter and the second physiological parameter is outputted after the first physiological parameter is outputted, when a difference between the second physiological parameter and the first physiological parameter exceeds a reference value, the second physiological parameter is amended and outputted. Sinha 
Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. The inclusion of the camera language as stated in the previous action does not add significantly more. The camera is generically recited and is used for pre-solutional data gathering.
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees.  Bartula teaches tracking the changes in the color changes as a difference value and no specific arguments are presented to overcome this aspect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MICHAEL A CATINA/Examiner, Art Unit 3791                
                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792